KENJI M. PRICE #10523
United States Attorney
District of Hawaii

SYDNEY SPECTOR
Assistant U.S. Attorney
PJKK Federal Bldg, Room 6-100
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-3752
Email: Sydney.Spector@usdoj.gov

Attorneys for Defendant
HONORABLE RYAN MCCARTHY,
SECRETARY OF THE ARMY

                IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

KEVIN T. AUBART,                          CIVIL NO. 19-00459 ACK-KJM

                  Plaintiff,              DEFENDANT SECRETARY OF
                                          THE ARMY’S RULE 16
      vs.                                 SCHEDULING CONFERENCE
                                          STATEMENT; CERTIFICATE OF
HONORABLE RYAN MCCARTHY,                  SERVICE
SECRETARY OF THE ARMY, 1

                  Defendant.


               DEFENDANT SECRETARY OF THE ARMY’S
            RULE 16 SCHEDULING CONFERENCE STATEMENT


1
 Although the caption and Amended Complaint refer to the defendant as “Acting
Secretary of the Army,” Ryan D. McCarthy was sworn in as the Secretary of the
Army on September 30, 2019.
      Defendant Honorable Ryan McCarthy, Secretary of the Army (the

“Secretary”), by and through his attorneys, United States Attorney for the District

of Hawaii Kenji M. Price and Assistant United States Attorney Sydney Spector,

respectfully submits this Rule 16 Scheduling Conference Statement.

      1.     NATURE OF THE CASE

      Pro se Plaintiff Kevin T. Aubart, a civilian Department of Defense

employee, filed the instant Federal Tort Claims Act, 28 U.S.C. § 1346, (“FTCA”)

action against the Secretary, alleging eleven “negligent and wrongful acts by [the

Secretary’s] officers, employees, and agents” (the “FTCA Action”). All of the

claims arise from, or relate to, the denial of Plaintiff’s request for mileage

reimbursement for a nine-month period, during which the Army changed

Plaintiff’s duty station from Fort Shafter to Schofield Barracks, while Fort Shafter

was being renovated.

      Plaintiff’s claim for mileage reimbursement was the subject of a previous

action filed by Plaintiff, Aubart v. Esper, Civ. No. 17-00611 LEK-KJM (the

“Mileage Reimbursement Action”). In the Mileage Reimbursement Action, the

Court granted summary judgment to the Secretary on the grounds that Schofield

Barracks was Plaintiff’s permanent duty station during the nine-month period at

issue, and thus, Plaintiff was not entitled to mileage reimbursement for using his




                                           2
personal vehicle to commute to Schofield Barracks. Plaintiff has appealed the case

to the Ninth Circuit Court of Appeals.

      In the instant FTCA Action, the alleged “negligent and wrongful” conduct

generally includes misrepresentations that were allegedly made to “depriv[e]

Plaintiff of lawful benefits,” retaliation against Plaintiff for pursuing claims for

mileage reimbursement, and infringement of Plaintiff’s right to free speech in

connection with his mileage reimbursement claims. (Am. Compl., ECF No. 8.)

      The Secretary believes that none of Plaintiff’s claims are viable and intends

to move for dismissal, pursuant to Federal Rule of Civil Procedure 12(b)(1) and

12(b)(6).

      2.     STATEMENT OF JURISDICTION

      The Secretary disputes the Court’s subject matter jurisdiction.

      3.     DEMAND FOR JURY TRIAL

      No demand for jury trial has been filed in this matter.

      4.     APPROPRIATENESS AND TIMING OF DISCLOSURES

      The Secretary requests that all discovery be stayed pending the decision on

the Secretary’s forthcoming motion to dismiss.

      5.     DISCOVERY; MOTIONS

      Discovery has not yet commenced.




                                           3
      The Secretary intends to file a motion to dismiss by the December 23, 2019

deadline for responding to the Amended Complaint.

      6.     APPROPRIATENESS OF SPECIAL PROCEDURES

      No special procedures appear necessary.

      7.     RELATED CASES

      The Secretary believes that this FTCA Action is related to the Mileage

Reimbursement Action, and has filed a Notice of Related Cases. (ECF No. 7.)

Plaintiff filed a Response, in which he claims that the two actions are not related.

(ECF No. 10.)

      8.     ANY ADDITIONAL MATTERS

      No additional matters need to be raised at this time.

      DATED: December 2, 2019, at Honolulu, Hawaii.

                                              KENJI M. PRICE
                                              United States Attorney
                                              District of Hawaii

                                                 /s/ Sydney Spector
                                              By______________________
                                                SYDNEY SPECTOR
                                                Assistant U.S. Attorney

                                              Attorneys for Defendant
                                              HONORABLE RYAN MCCARTHY,
                                              SECRETARY OF THE ARMY




                                          4
                          CERTIFICATE OF SERVICE

      I hereby certify that, on the dates and by the methods of service noted below,

a true and correct copy of the foregoing was served on the following at his last

known address:


Served via U.S. First Class Mail:

Kevin T. Aubart
3162 Snyder Court
Honolulu, HI 96818

Plaintiff, Pro Se.


             Dated: December 2, 2019, at Honolulu, Hawaii.


                                             /s/ Sydney Spector
                                             ____________________________
                                             U.S. Attorney’s Office
                                             District of Hawaii
